Citation Nr: 1436856	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  11-31 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder.

2.  Entitlement to service connection for a respiratory disorder, to include upper airway resistance syndrome.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to nonservice-connected pension.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to January 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Board has recharacterized the Veteran's service connection claim for anxiety disorder more broadly as a claim for an acquired psychiatric disorder, to include anxiety disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any acquired psychiatric disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Additionally, the Board has recharacterized the Veteran's service connection claim for upper airway resistance syndrome more broadly to include any respiratory disorder.  This is because the evidence indicated the Veteran initially, in a June 1998 service treatment record, complained of awakening while choking, and eventually led to a polysomnogram, which provided a possible diagnosis for upper airway resistance syndrome.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability). 

There is evidence in the record to raise an informal claim of entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).  Specifically, in a May 2010 statement, the Veteran indicated he was unemployed and had lost numerous jobs because of his anxiety and the lack of sleep caused by anxiety.  The Board is cognizant of the Court of Appeals for Veterans Claims holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As the claims presently before the Board are for service connection rather than increased evaluations, the holding in Rice is not for application in this case. 

Thus, the issue of entitlement to a TDIU has been raised by the record, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issues of entitlement to service connection for a respiratory disorder, to include upper airway resistance syndrome, entitlement to service connection for tinnitus and entitlement to nonservice connected-pension are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

An acquired psychiatric disability, currently diagnosed as anxiety disorder and depression, is etiologically related service.

CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, diagnosed as anxiety disorder and depression, have been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1154, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION


As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this decision, the Board grants service connection for as anxiety disorder and depression.  This represents a complete grant of the benefit sought on appeal for this issue.  Thus, any deficiency in VA's compliance with this issue is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases, such as psychoses, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  However, the Veteran's diagnosed acquired psychiatric disabilities, of anxiety disorder and depression, are not listed among the psychiatric disorders noted by VA as psychoses.  38 C.F.R. § 3.384 (2013).

Where the evidence does not warrant presumptive service connection, a veteran is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran asserts that he developed an acquired psychiatric disorder as a result of his military service.  Specifically, the Veteran states that he began to experience manifestations of his anxiety disorder when stationed on a submarine.  Thus, he contends that service connection is warranted for an acquired psychiatric disorder.

A review of the Veteran' service treatment records do reference psychiatric problems during service.  Specifically, September 1993 medical records indicated the Veteran sought treatment for such and one record in particular provided a diagnosis of depression disorder.  The Board acknowledges that a subsequent September 1993 medical record stated the Veteran did not have any medical or psychiatric problems but that he was a driven young man with difficulty slowing down; however, the Veteran was encouraged to continue to discuss such issues with his wife and friends as well as to engage in meditation and yoga.  As the Veteran's service records are supportive of his competent and credible contentions that he experienced psychiatric manifestations in service, the element of the incurrence of an in-service disease or injury is met.

VA treatment records from the VA Community Based Outpatient Clinic (CBOC) in Pocatello, Idaho, reflect post-service mental issues as early as March 2004.  Records from that time period document symptoms of depression and anxiety.  Specifically, a March 2004 VA treatment record stated the Veteran reported he is a driven person and quite anxious and has been this way since 1995, when it got to the point where he could not stay on the submarine due to his anxiety.  A May 2004 VA treatment record diagnosed the Veteran with generalized anxiety disorder and an August 2005 record diagnosed the Veteran with generalized anxiety disorder and depressive disorder, not otherwise specified (NOS).  These diagnoses were continued in subsequent VA treatment record including a June 2010 VA treatment record, which also listed bipolar disorder as an active problem.  The July 2010 VA mental disorders examination report, within the section titled summary statement of diagnoses, behavioral observations and areas of impairment, reported that the Veteran met necessary diagnostic criteria for diagnoses of anxiety disorder, NOS and depression.  Thus, evidence shows that the Veteran's acquired psychiatric disorder is best characterized as anxiety disorder and depression.  Therefore, the current disability element for an acquired psychiatric disorder is established by the evidence.

The Veteran is competent to describe the symptoms of feelings of anxiety and depression and when the symptoms onset.  Thus the Veteran's lay belief that his acquired psychiatric disorder is related to service could have sufficient weight to establish the nexus element.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board notes that a valid medical opinion is not required to establish nexus.  Id.  In his April 2010 application for benefits, the Veteran indicated his anxiety disorder onset in September 1993.  As discussed above, in a March 2004 VA treatment record, dated several years prior to his current claim, the Veteran indicated his mental problems onset during service.  In a May 2010 statement the Veteran reported that his anxiety disorder has existed for almost two decades.  At the July 2010 VA mental disorder examination the Veteran described increased feelings of stress and difficulty sleeping during service and sought help as reflected in the service treatment records noted above.  The Veteran is competent to report on these symptoms as they are based on his experience and personal knowledge and come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

The Veteran is credible with respect to his assertions of experiencing anxiety and depression during and since service.  His statements are credible because they are consistent in that he maintained the symptoms began while he was in service.  Additionally, the Veteran is credible as at the July 2010 VA mental disorder examination the Veteran described he was not given medications in service but it was suggested that he talk to his wife and engage in yoga.  This is substantiated by a September 1993 service treatment record, as described above.

A Veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a Veteran's service records, or for which he seeks a service connection [,] must be considered on the basis of . . . all pertinent medical and lay evidence"; see 38 U.S.C.A. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").

The Board finds the Veteran's statements as to the onset of his anxiety and depression to be credible and his statements are accorded significant evidentiary weight.  Moreover, although the July 2010 VA mental disorder examination report provided a negative nexus opinion, such was based on an inaccurate premise as the VA examiner found the Veteran's mental issues pre-existed service.  However, the Veteran's February 1990 enlistment examination indicated the Veteran was normal with respect to any psychiatric issues; thus the presumption of soundness applies.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).  Thus, the July 2010 VA opinion is of little probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, the Veteran's credible statements as to the onset of his psychiatric symptoms are sufficient to outweigh the opinion of the examiner in the July 2010 VA mental disorders examination report.

The Board finds that the Veteran is both competent and credible to report the manifestations of his anxiety disorder and depression during and since service.  At the least, this evidence raises reasonable doubt as to whether the Veteran's anxiety disorder and depression are etiologically related to service.  When resolving the benefit of the doubt in the Veteran's favor, the Board finds that anxiety disorder and depression are in fact related to service.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102.  Thus, the Board concludes that service connection for anxiety disorder and depression is warranted. 


ORDER

Entitlement to service connection for acquired psychiatric disability, diagnosed as anxiety disorder and depression, is granted.



REMAND

VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran has yet to be afforded a VA his tinnitus and respiratory disorder claims.

As noted above, with respect to the Veteran's claim for service connection for a respiratory disorder, a June 1998 service treatment record noted the Veteran complained of awakening while choking, and a polysomnogram provided a possible diagnosis for upper airway resistance syndrome in December 1998.  Recent VA treatment records indicated problems sleeping.  As there is at least an indication of a link between a current disability and the Veteran's active service, the Board finds that a VA examination and opinion is warranted on remand for the claim of entitlement to service connection for a respiratory disorder, to include upper airway resistance syndrome.  See McLendon, 20 Vet. App. at 81. 

With respect the Veteran's claim for a tinnitus, tinnitus is a condition a layperson can identify.  Charles v. Principi, 16 Vet. App. 370 (2002).  While the Veteran has asserted, as in a May 2010 statement, that his tinnitus is due to noise exposure during active service from engine turbines in a submarine engine room, in other evidence, including a July 2009 VA treatment record, the Veteran attributed his tinnitus to his sleep medication.  Additionally, as there is at least an indication of a link between tinnitus and his military service, the Board finds that a VA examination and opinion is warranted on remand for the claim of entitlement to service connection for tinnitus.  See McLendon, 20 Vet. App. at 81. 

Additionally, in light of the remand, updated treatment records from the VA Salt Lake City Health Care System, and any associated outpatient clinics, to include the Pocatello CBOC, from July 2010 to the present, should be obtained and associated with the claims folder.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

Finally, the matters requiring development and/or clarification for the remaining claims for service connection are inextricably intertwined with the Veteran's claim for entitlement to nonservice-connected pension.  Harris, 1 Vet. App. at 183.  Therefore, Board adjudication of the claim for entitlement to nonservice-connected pension benefits must be deferred pending completion of the action requested below.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records for the Veteran from the VA Salt Lake City Health Care System, and any associated outpatient clinics, to include the Pocatello CBOC, from July 2010 to the present, and associate them with the claims file.  All attempts to obtain those records should be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any respiratory disorder diagnosed proximate to or during the pendency of the claim.  All necessary tests and studies should be conducted.  The entire claims file should be made available for review in conjunction with the examination. 

If a respiratory disorder is diagnosed, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that such had its onset in active service or is otherwise related to active service.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided. 

3.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's tinnitus.  All necessary tests and studies should be conducted.  The entire claims file should be made available for review in conjunction with the examination.  

The examiner is requested to provide an opinion whether it is at least as likely as not (50 percent probability or more) that tinnitus had its onset in active service or is otherwise related to active service.

Consideration should be given to the Veteran's assertion that his tinnitus is attributable to noise exposure in service, or in the alterative, as stated in a July 10, 2009 VA mental health treatment report, that it is due to his sleep medication.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided. 

4.  The Veteran must be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013). 

5.  Finally, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


